DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-21 are allowed.
The prior art discloses a gimbal system with an attached follow focus motor for adjusting the focus of a camera while attached to the gimbal (see, for example, Pub. No. US 2018/0299752 A1 to Zhao et al.). 
The prior art also shows that it was known at the time of the invention to utilize a follow focus motor to conduct an automated or manual focus bracketing operation (see, for example, Pub. No. US 20201/0218902 A1 to Tourette Figs. 4 and 13).
The prior art also shows that it was known at the time of the invention to have a user set the focusing range of a focus bracketing mode “to specify the near and far limits of the range; for example by pointing a spot-metering range finder (within the auto-focus system of the camera) at two or more points of interest” (see Pub. No 2009/0225199 A1 to Ferren paragraph [0017]).
But the prior art does not disclose or fairly suggest, either singly or in combination, all of the claimed features of a “shooting control system comprising a handheld gimbal and a follow focus motor, the handheld gimbal comprising a bearing base to carry a shooting equipment and a handheld portion, the handheld portion comprising a first interaction device,” “detecting, using a processor, a first focus confirmation operation of a user on the first interactive device” of a target at a first distance, “detecting, using the processor, a second focus confirmation operation of the user on the first interactive device” of a target at a second distance, “acquiring, using the processor, a real-time measured distance between the shooting equipment and the shooting target collected by the distance sensor; and controlling, using the processor, the follow focus motor to drive the lens to focus so that the shooting target is in focus in the shooting image of the shooting equipment according to the first measured distance, the first measured rotation position, the second measured distance, the second measured rotation position, and the real-time measured distance” as called for in claim 1.
While each individual feature or limitation is known in the art, the prior art does not provide any teaching, suggestion, motivation, or otherwise render obvious the combination of all of the above features into a single method or device as called for in claims 1 and 14, respectively. MPEP 2143.01(IV) states that merely “because the references relied upon teach that all aspects of the claimed invention were individually known in the art is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993).” 
Claims 1 and 14 are therefore allowable over the prior art.
Claims 2-13 and 15-21 are dependent, either directly or indirectly, on claims 1 and 14, respectively, and are therefore allowable over the prior art.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	7/14/2022